COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 ABRAN ELIAS,                                                 No. 08-14-00215-CR
                                               §
                             Appellant,                          Appeal from the
                                               §
 v.                                                       Criminal District Court No. 1
                                               §
 THE STATE OF TEXAS,                                        of El Paso County, Texas
                                               §
                             State.                            (TC# 20070D04051)
                                               §

                                            §
                                          ORDER

      The Court GRANTS the State’s third motion for extension of time to file the brief until
                                          '
May 23, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                           '
STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime Esparza, the State’s Attorney, prepare the

State’s brief and forward the same to this Court on or before May 23, 2015.

       IT IS SO ORDERED this 23rd day of April, 2015.

                                            PER CURIAM
Before McClure, C.J., Rodriguez, and Hughes, JJ.